                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION

WILLIAM J. DAUGHERTY                                                                   PLAINTIFF

v.                                                      CIVIL ACTION NO. 5:19-CV-P31-TBR

KAREN RAMEY                                                                         DEFENDANT

                                  MEMORANDUM OPINION

       Plaintiff William J. Daugherty filed a pro se, in forma pauperis complaint pursuant to

42 U.S.C. § 1983. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A

and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by

Jones v. Bock, 549 U.S. 199 (2007). For the reasons set forth below, this action will be

dismissed.

                                   I. SUMMARY OF CLAIMS

       Plaintiff is an inmate at the Kentucky State Penitentiary (KSP). He names as Defendant

in her individual and official capacity KSP Nurse Karen Ramey. He alleges that on

September 26, 2018, the medical department forgot to reorder his medication so he asked

Defendant to examine him “to prove that I was still a Type 2 diabete like there computer said I

was.” He states that Defendant refused to do so until “after she learn of the civil action file

against the medical department.” He states:

       At the time all this started I believe I was a borderline diabete, up until I file a
       grievance, and that is when the medical department claim I was a Type 2 diabete,
       but I still could not help but to wonder about that, because Doctor Tangilag said
       that if I went for more than four or five days without this medication that I would
       become sick, to the point where they would have to put me in the hospital, until
       medical could get some medication in my system again, now for some reason
       medical forgot to reorder [my] medication, and [I] had to go four days and nights
       without it, then medical clam that they order it, but it had not come back yet.

       As relief, Plaintiff requests monetary damages.
        There are a number of attachments, some of which are copies of grievances Plaintiff

filed. In those documents, Plaintiff refers to not getting his diabetes medication for over 100

days, although in the complaint form he only refers to being without his medication for a few

days. However, in the documents which refer to going more than 100 days without his diabetes

medication, Plaintiff states that he did not suffer ill effects which makes him question whether he

had diabetes at all.

                                           II. ANALYSIS

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore,

dismiss a claim as frivolous where it is based on an indisputably meritless legal theory or where

the factual contentions are clearly baseless. Id. at 327. When determining whether a plaintiff

has stated a claim upon which relief can be granted, the Court must construe the complaint in a

light most favorable to Plaintiff and accept all factual allegations as true. Prater v. City of

Burnside, Ky., 289 F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally

construe pro se pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid

dismissal, a complaint must include “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        It is well established that “[t]he Eighth Amendment forbids prison officials from

unnecessarily and wantonly inflicting pain on an inmate by acting with deliberate indifference



                                                  2
toward [his] serious medical needs.” Jones v. Muskegon Cty., 625 F.3d 935, 941 (6th Cir. 2010)

(internal quotations and citations omitted). A claim for deliberate indifference “has both

objective and subjective components.” Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir.

2011). The objective component mandates a sufficiently serious medical need. Blackmore v.

Kalamazoo Cty., 390 F.3d 890, 895 (6th Cir. 2004). The subjective component regards prison

officials’ state of mind. Id. The prison official must “be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Id. at 896 (internal quotation marks and citation omitted).

       The Sixth Circuit has also noted that in the context of deliberate-indifference claims:

       [W]e distinguish between cases where the complaint alleges a complete denial of
       medical care and those cases where the claim is that a prisoner received
       inadequate medical treatment. Where a prisoner alleges only that the medical care
       he received was inadequate, federal courts are generally reluctant to second guess
       medical judgments. However, it is possible for medical treatment to be so
       woefully inadequate as to amount to no treatment at all.

Alspaugh, 643 F.3d at 169 (internal quotations and citations omitted).

       The crux of Plaintiff’s complaint seems to be that on September 26, 2018, the KSP

medical department forgot to reorder his diabetes medication; that after four days without his

medication, Plaintiff questioned whether in fact he was a diabetic because he did not become

sick so he asked Defendant Ramey to examine him to prove that he was still a Type 2 diabetic;

and that Defendant Ramey refused to do so until she learned of a prior suit Plaintiff had filed

against the KSP medical department. Therefore, Plaintiff’s only claim against Defendant Ramey

appears to be that she did not immediately provide him with a medical examination when he

demanded one. However, Plaintiff does not explain how her refusal to immediately perform an

examination on him at his request rises to the level of deliberate indifference. It appears at most




                                                 3
to be a disagreement between Plaintiff and Defendant Ramey about the urgency of diagnostic

testing.

           Nor is it necessary to allow Plaintiff to amend to name individuals responsible for

forgetting to reorder his medication since forgetting to reorder his medication is at most

negligence and not deliberate indifference. Neither negligent medical care nor delay in medical

care constitutes a constitutional violation without deliberate indifference resulting in substantial

harm. “Accidents, mistakes, negligence and medical malpractice are not constitutional violations

merely because the victim is a prisoner.” Acord v. Brown, No. 93-2083, 1994 WL 679365, at *2

(6th Cir. Dec. 5, 1994) (per curiam).

           Here, at most, Plaintiff has alleged that due to mistake or negligence his medication was

not immediately reordered, which does not rise to the level of a constitutional claim. See Bell v.

Jendell, 980 F. Supp. 2d 555, 561 (S.D.N.Y. 2013) (“Plaintiff’s claim that [the prison doctor’s]

alleged carelessness caused the prescription-refill delay is not equivalent to alleging that [the

prison doctor’s] behavior rises above the level of ‘mere negligence.’”); Wilkins v. Wetzel,

No. 2:12-CV-1152, 2013 WL 5504491, at *6 (W.D. Pa. Oct. 3, 2013) (“Plaintiff acknowledges

that Nurse Jane Doe made an initial mistake by ordering the wrong prescription, and then

‘forgot’ to order the correct prescription. . . . The law is clear that negligence or medical

malpractice does not establish deliberate indifference so as to give rise to a civil rights claim.”).

Moreover, Plaintiff has not alleged that he was harmed by the negligent failure to reorder his

medication. In fact, he states that he suffered no ill effect. See Mendoza v. Lynaugh, 989 F.2d

191, 195 (5th Cir. 1993) (“[D]elay in medical care can only constitute an Eighth Amendment

violation if there has been deliberate indifference, which results in substantial harm.”).




                                                    4
                                        III. CONCLUSION

         For the foregoing reasons, this action will be dismissed by separate Order.

Date:    May 31, 2019




cc:     Plaintiff, pro se
        Defendant
4413.009




                                                  5
